           Case 1:19-cv-00819-LGS Document 81 Filed 07/02/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
HARBOR HOUSE OWNERS CORP.,                                    :
                                             Plaintiff,       :
                                                              :    19 Civ. 819 (LGS)
                           -against-                          :
                                                              :          ORDER
ADMIRAL INDEMNITY COMPANY,                                    :
                                             Defendant. :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS on May 15, 2020, after a telephonic discovery conference to discuss

Plaintiff’s assertions of privilege and its privilege log, the Court issued an Order with detailed

instructions on steps Plaintiff must take to address deficiencies in its privilege log. ECF 65;

        WHEREAS, on June 10, 2020, after receiving a second amended privilege log from

Plaintiff, Defendant filed a letter alleging further deficiencies in the log, and identifying ten

documents for the Court to review in camera. ECF 69. On June 17, 2020, Plaintiff sent to the

Court the ten documents to review in camera, and filed a letter describing the privilege decisions

along with an accompanying document that identifies the rows in the second amended privilege

log that correspond to the ten documents. See ECF 70;

        WHEREAS, Plaintiff’s designation of privileged materials is still seriously deficient, as

evidenced by nine of the ten requested documents. Although the purpose of the log is to identify

all documents withheld from discovery based on a claim of privilege, Plaintiff’s June 17 letter

states that six of the ten documents identified by Defendant were “produced in [their] entirety

elsewhere,” and that Plaintiff is withdrawing its claim to privilege for two of the four remaining

documents. Id;

        WHEREAS, of the two remaining allegedly privileged documents, Document

Three is not privileged due to waiver. In Document Three, the allegedly privileged emails were
           Case 1:19-cv-00819-LGS Document 81 Filed 07/02/20 Page 2 of 3


disclosed to Stuart Kline at ICA Risk Management Consultants with a question that essentially

summarized the allegedly privileged and confidential advice. The production of the unredacted

email to Mr. Kline rendered that advice no longer confidential and no longer privileged.

Therefore, the privilege was waived as to Document Three when it was produced in redacted

form.

         WHEREAS, Federal Rule of Civil Procedure 26(b)(5)(A)(ii) states that “[w]hen a party

withholds information otherwise discoverable by claiming that the information is privileged . . .

the party must . . . describe the nature of the documents, communications, or tangible things not

produced or disclosed—and do so in a manner that, without revealing information itself

privileged or protected, will enable other parties to assess the claim.” Fed. R. Civ. P.

26(b)(5)(A)(ii). Moreover, the May 15 Order directed Plaintiff to prepare a second amended

privilege log “that addresses the deficiencies raised at the May 15, conference.” ECF 66. It is

hereby

         ORDERED that Plaintiff shall, by July 24, 2020, provide Defendant a third amended

privilege log. The second amended privilege log does not comply with Rule 26 or the May 15

Order. Even on Plaintiff’s third effort to prepare a privilege log, there still appears to remain

significant deficiencies. The log appears to include significant material that has already been

produced and further material that, upon reflection, Plaintiff is willing to produce. Based on the

sampling of ten documents, the log also appears to include documents that are not privileged.

         If a document contains emails that have been otherwise produced as well as privileged

material, the privileged material shall be redacted and logged and the remainder of the document

produced. The third amended privilege log shall not include any documents or parts of

documents that have already been produced. The log shall list only documents and parts of

documents that are redacted or withheld.
                                                  2
          Case 1:19-cv-00819-LGS Document 81 Filed 07/02/20 Page 3 of 3


The log shall include a column to indicate whether a document is redacted or withheld. Any

document that contains one or more emails that are withheld must log (describe) each such email

separately.

       Plaintiff shall, by July 24, 2020, provide Defendant a third amended privilege log that

addresses the deficiencies discussed herein. Defendant may, by July 31, 2020, file a letter with

the Court that identifies ten documents for the Court to review in camera. Plaintiff shall, no later

than August 7, 2020, email to Chambers the ten documents for the Court to review in camera

and file a letter on ECF that explains the basis for the privilege of these materials. Plaintiff shall

also file a copy of the entries in the third amended privilege log for those documents.

       If there continues to be serious non-compliance regarding redactions or with withheld

documents or the privilege log, all logged documents may be ordered produced.



Dated: July 2, 2020
       New York, New York




                                                   3
